DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 5/10/2022.
Response to Arguments
3.	Applicant’s arguments filed on 5/10/2022, with respect to claims 1, 14 and 17 have been fully considered and are persuasive.  The rejections of claims 1-12 and 14-24 are hereby withdrawn. 

Allowable Subject Matter
4.	Claims 1-12 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a portable communication device, as recited in claim 1, which further comprises a polymer layer disposed under the coating layer, the polymer layer comprising a poly methyl methacrylate (PMMA) layer, and a poly carbonate (PC) layer disposed under the PMMA layer, wherein the coating layer, the PMMA layer, and the PC layer comprise a curved surface portion forming the curved portion of the rear cover.

Regarding claim 14, the prior arts of record fail to teach, disclose or suggest a portable communication device, as recited in claim 14, which further comprises a polymer layer disposed under the coating layer, the polymer layer comprising a poly methyl methacrylate (PMMA) layer disposed under the coating layer, and a poly carbonate (PC) layer disposed under the PMMA layer; a vapor deposition layer under the PC layer; and a shield layer formed under the vapor deposition layer, wherein the coating layer, the PMMA layer, the PC layer, the vapor deposition layer, and the shield layer comprise a curved surface portion forming the curved portion of the rear cover.

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest an electronic device, as recited in claim 17, which further comprises a polymer layer disposed under the coating layer, the polymer layer comprising a poly methyl methacrylate layer disposed under the coating layer, and a poly carbonate layer disposed under the poly methyl methacrylate layer; a decoration layer disposed under the poly carbonate layer, a vapor deposition layer disposed under the-4-Serial No: 16/942,908Docket No: 4500-1-527CONReply to Office Action of: February 16, 2022 Amendment Dated: May 10, 2022decoration layer; and a shield layer disposed under the vapor deposition layer.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841